Citation Nr: 0215804	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a right ovarian 
cyst.

2.  Entitlement to a compensable rating for polycystic breast 
disease.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.

The Board notes that additional development was completed 
with respect to the issues on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
informed of this development, and was provided with copies of 
the additional evidence obtained through this development.  
Her representative subsequently presented a response to this 
development in October 2002.  Accordingly, the Board is 
proceeding with adjudication of these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence does not show that the veteran has 
any current impairment attributable to her service-connected 
gynecological conditions; there is no medical evidence that 
her right ovarian cyst requires continuous treatment, or that 
her polycystic breast disease results in impairment in 
function of the urinary or gynecological systems or skin.

3.  The medical evidence tends to show that the veteran's 
service-connected major depression is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and the 
inability to establish and maintain effective relationships.  
Further, the medical evidence reflects that she is currently 
unable to engage in substantially gainful employment due to 
this disability.

4.  The veteran's service-connected major depression is not 
manifest by total social impairment, gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for compensable ratings for the veteran's 
right ovarian cyst and polycystic breast disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.116, Diagnostic 
Codes 7615 and 7628 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a rating of 70 percent for the veteran's 
service-connected major depression are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9434 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.340, 4.16 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate her claims, 
including the respective criteria for higher disability 
ratings, by various documents such as the March 2000 rating 
decision and the May 2000 Statement of the Case.  As such, 
she was aware that she needed to submit and/or identify 
pertinent medical evidence that her disabilities met the 
requisite criteria for these higher ratings.  Thus, the 
veteran was kept apprised of what she must show to prevail in 
her claim, what information and evidence she was responsible 
for, and what evidence VA must secure.  Accordingly, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the veteran was 
accorded several examinations in relation to these claims, 
and she has not indicated that any of the disabilities have 
increased in severity since the last examination.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that is not of record.  Therefore, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).

As already stated, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service medical records reflect that her 
service-connected disabilities were incurred in service.  For 
example, a December 1988 Medical Board report diagnosed major 
depression, recurrent, severe, manifested by chronic history 
of feelings of dysphoria, sleeping disturbances, anorexia, 
lack of energy, tearfulness, and vague thoughts of suicide 
without plan.  She was ultimately discharged from service due 
to this disability.  The Medical Board report also shows 
diagnoses of polycystic disease of the breast and right 
ovarian cyst, neither of which was considered disabling.  In 
addition, a pelvic sonogram conducted in December 1988 
revealed that the right ovary was close to the uterus and at 
the upper limits of normal in size, measuring about 4.4 cm in 
maximum dimension.  There was a suggestion of a possible cyst 
within the ovary, but they could never clearly delineate a 
definite cyst.  It was noted that the left ovary measured 
approximately 2.2 cm in maximum dimension.  Overall 
impression was slight fullness of the right ovary with a 
possible cyst within it, which probably corresponded to the 
palpable mass.  A bilateral mammography was also conducted in 
December 1988, which revealed moderate fibrocystic changes in 
both breasts.  No primary or secondary signs of malignancy 
were seen.  

Service connection was granted for major depression, right 
ovarian cyst, and polycystic breast disease by an April 1989 
rating decision.  A 30 percent rating was assigned for the 
major depression, while noncompensable (zero percent) ratings 
were assigned for the gynecological disabilities.

In conjunction with the veteran's current increased rating 
claims, VA outpatient treatment records were added to the 
file which cover a period from 1998 to 2002.  Records were 
also obtained from the Social Security Administration (SSA), 
and the veteran was accorded VA medical examinations in 
relation to the issues currently on appeal.

I.  Gynecological Conditions

Background.  VA outpatient records dated in April 1999 note 
that the veteran complained of chronic fatigue or malaise, 
feeling dizzy all the time, and weight loss.  It was noted 
that she was prescribed Metformin, but she reported that she 
only took it "occasionally."  It was further noted that she 
had a considerable family history of cancer; that she was 
scheduled for a mammogram in October 1998, but failed to 
report because of a death (from breast cancer) in the family; 
that she feared going for the mammogram; and that she had a 
history of gynecological problems for which she was service 
connected.  Additionally, the veteran complained of 
depression, but it was difficult to determine the etiology of 
the depression with the female problems she was having, as 
well as non-insulin dependent diabetes mellitus (NIDDM), 
hypertension, hormone replacement, gastrointestinal reflux 
disease (GERD), and fear of cancer. 

The veteran underwent a VA gynecological examination in 
October 1999.  At this examination, it was noted that the 
veteran's last pap smear was in October 1998, and that her 
last mammography was in June 1999, both of which were 
negative.  Examination of the breasts showed them to be 
symmetrical, with no lesions, masses, adenopathy, or nipple 
discharge.  Her external genitalia had normal hair 
distribution.  There were no lesions or masses.  Examination 
of the vagina/cervix showed it was pink, with no ruggation or 
discharge parous OS.  Uterus/adnexa was ML, SL, retroverted, 
no CMT, smooth, and no masses.  On rectal examination heme 
was negative, GD tone, no masses.  Overall assessment was 
negative gynecological examination.

At the July 2001 hearing, it was noted that the veteran could 
not relate any specific complaints to the service-connected 
right ovarian cyst.  The veteran noted that during service 
she was informed that she could have a right ovarian cyst, 
but that they now said she did have an ovarian cyst.  She 
also noted that she had had PAP smears, but nothing was said 
about a cyst.  Regarding her polycystic breast disease, she 
testified that she had had a lump that she was informed was 
benign, and that it was drawn from her right breast.  She 
also noted that her breast sometimes ached, and that she had 
chest pains.  However, it was noted that the chest pains had 
been attributed to her anxiety and depression.

Records from October 2001 note that the veteran complained of 
chest pain, but that her chest had no tenderness to palpation 
on physical examination.  It was noted that her chest pain 
did not sound typical, even though she had a history of 
hypertension and diabetes.  Further, it was opined that this 
pain was more a component of her anxiety.

Additional records from October 2001, show that the veteran 
appeared for an annual PAP, at which she complained of foul 
smelling urine with episodes of diarrhea.  On examination, 
her breasts were found to be symmetrical, with no nipple 
discharge, and no palpable masses.  Pelvic examination showed 
normal hair distribution; no vaginal lesions; cervix was pink 
and nontender; and bimanual without tenderness or palpable 
masses.  On rectal examination, heme was negative.  

Subsequent records from December 2001 note that the October 
2001 PAP smear was within normal limits.  These records also 
note that the veteran complained of vaginal discharge.  
Pelvic examination showed no vaginal lesions; moderate amount 
of yellow discharge; cervix pink and smooth; no CMT or 
adnexal tenderness.  

The veteran underwent a new VA gynecological examination in 
July 2002.  At this examination, the veteran reported that 
she had had irregular menses beginning in 1997, and that she 
was placed on Premarin and Provera which regulated her 
periods.  She also complained of lower back pain, 
particularly at night, for the last 2 months, but not 
associated with any vaginal bleeding or discharge.  In 
addition, it was noted that she had a history of a previous 
left breast biopsy for benign disease in the remote past, and 
no current breast complaints.  The examiner further noted 
that the current hormonal medication was Premarin, and that 
he discussed with the veteran that taking estrogen increased 
her risks of endometrial cancer, and that if she took 
estrogen she should possibly take Progestin.  Accordingly, a 
prescription was placed in the computer, and she was to begin 
it immediately.  It was reiterated that her menses began in 
1997, that she responded well to estrogen, and was currently 
amenorrheic.

On examination, the veteran was found to be well-nourished, 
well-developed, in no acute distress.  Her breasts were found 
to be symmetrical without masses or adenopathy.  Further, her 
abdomen was benign, and pelvic examination showed normal 
external genitalia.  Vagina, cervix, and uterus were small 
and immobile.  Bimanual rectal examination was negative.  In 
addition, no masses negative for blood.  Based on the 
foregoing, the examiner diagnosed irregular menses secondary 
to peri-menopause, now resolved; and history of adipose 
estrogen.  


Legal Criteria.  The veteran's right ovarian cyst is 
evaluated pursuant to 38 C.F.R. § 4.116, Diagnostic Code 
7615.  Under this Code, a noncompensable evaluation is 
warranted for ovary disease, injury or adhesions of, where 
there are symptoms that do not require continuous treatment.  
Where symptoms require continuous treatment a 10 percent 
evaluation is warranted.  Where symptoms are not controlled 
by continuous treatment a 30 percent evaluation is warranted.

The veteran's polycystic breast disease is evaluated pursuant 
to 38 C.F.R. § 4.116, Diagnostic Code 7628.  Under this Code, 
benign neoplasms of the gynecological system or breast are to 
be rated according to impairment in function of the urinary 
or gynecological systems or skin.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
compensable ratings for either her service-connected right 
ovarian cyst or her polycystic breast disease.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, there is no objective medical evidence 
that the veteran has any current impairment attributable to 
her service-connected gynecological conditions.

Here, the December 1988 Medical Board Report noted that 
neither the right ovarian cyst nor the polycystic breast 
disease was considered disabling.  Further, the veteran 
herself testified at her July 2001 personal hearing that she 
could not relate any specific symptoms to her right ovarian 
cyst.  While she testified that she had chest pain, she 
acknowledged that this had been attributed to her anxiety and 
depression, as shown by the October 2001 VA outpatient 
record.  The medical records also reflect that PAP smears and 
mammograms were found to be normal.  Moreover, no impairment 
was attributed to the service-connected gynecological 
conditions on gynecological examinations conducted in October 
1999, October 2001, and July 2002.  The Board notes that 
while she has been prescribed medication because of menses, 
this has not been attributed to either the service-connected 
right ovarian cyst nor the polycystic breast disease.

Based on the foregoing objective medical evidence, the Board 
finds that the veteran's right ovarian cyst does not require 
continuous treatment, and that her polycystic breast disease 
has not resulted in impairment in function of the urinary or 
gynecological systems or skin.  Thus, she does not meet or 
nearly approximate the criteria for a compensable rating 
under either Diagnostic Code 7615 or 7628.  38 C.F.R. 
§ 4.116.  Consequently, that the preponderance of the 
evidence is against the claims, and they must be denied.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Depression and TDIU

Background.  The SSA records reflect that the veteran was 
awarded disability benefits primarily due to severe major 
depression, as well as a secondary diagnosis of hypertension.  
As noted by a December 1994 Administrative Law Judge (ALJ) 
decision, she was found to be disabled since March 1989, and 
had not engaged in any substantial gainful activity since 
this onset date.  The ALJ decision also stated that her major 
depression was characterized by significant weight loss, 
insomnia, psychomotor retardation, loss of interest or 
pleasure in usual activities, loss of energy and fatigue, 
feelings of worthlessness and self-reproach, decreased 
ability to think or concentrate, and recurring thoughts of 
death or wishing to be dead.  It was further stated that this 
impairment had resulted in a marked restriction of activities 
of daily living, and a marked difficulty in maintaining 
social functioning.

The veteran's VA outpatient treatment records reflect, among 
other things, psychiatric treatment on a variety of 
occasions, and include diagnoses of schizophrenia and 
depression.  

Records from April 1999 note, in part, that the veteran was 
treated in the mental health clinic for schizoaffective 
disorder, but showed no sign of acute psychosis; was oriented 
times 3; dressed very appropriately, with above average 
hygiene; and her affect was slightly flat.

Records from June 1999 note, in part, that the veteran was 
quite concerned about the various "conspiracies" that had 
kept her from getting the money she deserved.  Further, she 
was found to be guarded, with considerable paranoia, and 
delusions of grandeur.

Records from September 1999 note, in part, that the veteran 
was tearful, soft-spoken, hoarse, poor eye contact, depressed 
and slowed.  She acknowledged suicidal ideation in the recent 
past, but no immediate threat.  It was also noted that she 
"commits to no harm contract," and that she would not 
consider inpatient treatment.  In addition, she had 
questionable auditory hallucinations, but was not clearly 
delusional.  Further, it was stated that she likely had above 
average intelligence.  Her verbal skills were not concrete.  
Memory functions were found to be grossly intact, although it 
was noted that she had a hard time with dates/specifics of 
history.  Her judgment was found to be adequate to 
participate in treatment.  Moreover, a global assessment of 
functioning (GAF) score of 35 was assigned.  It is noted that 
GAF scores of 31 to 40 reflect some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

Later in September 1999, the veteran reported that she 
continued to feel depressed, that she was paranoid, and heard 
her name called at night.  She also complained of trouble 
going to sleep, but it was noted that she was not taking her 
medications.  It was noted that she was well-groomed as 
always.  Further, she was found to have sluggish/dysthymic 
affect, but not overtly psychotic in interview situation.  

Records from December 1999 note that the veteran was in day 
treatment, and that she was improving.  Voices were still 
present, and she had some depressive feelings, poor sleep, 
and low interest.  However, she had less frequent suicidal 
ideation.

In January 2000, it was noted that the veteran was much 
improved.  While voices were still present, they did not 
bother her as much.  Her depressive feelings were also 
improved, and she was able to sleep and stay busy with 
activities.  She denied suicidal ideation.

Records from December 2000 reflect that the veteran 
complained of headaches, nerves, forgetfulness, and poor 
sleep.  The voices were still present, but did not bother her 
as much.  However, her depressive feelings were worse, she 
had wakeful sleep, low interest, and lack of motivation,  In 
addition, she had suicidal ideation, vague at times.  
Additional records from that same month noted, in part, that 
she became tearful on pursuing her personal issues 
immediately, and reported poor "p.o." intact, decreased 
sleep, anhedonia, and decreased concentration.  She also 
reported to be suicidal, that she had actually thought about 
and planned on killing herself one week earlier, and that she 
got some pills together but did not do so because her 
granddaughter was in the house.  

In January 2001, the veteran reported, in part, that she was 
feeling extremely anxious and was having panic attacks.  
However, she denied any suicidal or homicidal ideations.  She 
reported compliance with her medications.  She also stated 
that she occasionally heard voices, but was not as disturbed 
by them as in the past.  

At her July 2001 personal hearing, the veteran testified, in 
part, that she had been receiving SSDI from the SSA since her 
discharge from service.  She also described her current 
psychiatric treatment from the VA, and that her doctors had 
informed her that she could not work because of her 
depression.  In addition, she described her typical day, 
which included visiting her aunt.  She reported that she did 
not visit with any other friends, and that it was difficult 
to leave the house some days.  Further, she testified that 
she had anxiety attacks, headaches, and chest pains.

Records from October 2001 note that the veteran reported that 
she felt nervous and afraid, and that she had anxiety, sleep 
disturbance, return of nightmares, loss of appetite, 
headaches, ringing in ears, and that she heard voices from 
inside her head.  She reported that her medications did not 
relieve all of her symptoms.  Nevertheless, it was noted that 
she was able to express her thoughts and feelings without 
difficulty.  It was stated that she had no significant 
symptoms except for nervousness.  Both her thinking and 
judgment were found to be intact.  Moreover, she denied any 
delusional thoughts or suicidal plans.

In November 2001, the veteran complained of increased anxiety 
and worries; nightmares and a lack of desire to engage in 
pleasurable activities.  A weight loss of 60+ pounds was also 
reported.  Further, she reported that she felt angry at 
herself, but could not express reasons.  She denied suicidal 
ideation, but had had thoughts of giving up.  However, she 
did not want to die, especially via suicide, due to burden of 
family.  On examination, she was found to be well-groomed and 
nicely dressed.  Her affect was found to be blunted and sad, 
while her mod was depressed.  Nevertheless, her thoughts were 
organized, and there was no auditory or visual 
hallucinations.  Additionally, there was no psychomotor 
agitation, and it was noted that she slept adequately with 
medication.  It was noted that she displayed signs of 
depression, as evidenced by: increased worries, feeling of 
guild, depressed mood, decreased appetite, and anhedonia.  
However, she did not display any signs of psychosis.

The veteran subsequently underwent a VA mental disorders 
examination in August 2002, at which the examiner indicated 
that the claims folder had been reviewed.  On examination, 
the veteran was found to be alert and oriented times 3, but 
with very poor eye contact.  Further, she was obviously 
psychomotor agitated, and was crying throughout the 
interview.  She was found to be cooperative.  Her speech was 
found to be congruent with her affect, and her affect was 
described as crying and moderate amount of distress 
throughout the interview.  Her mood was "terrible."  
Thought process was found to be logical and goal-oriented.  
However, her thought content was positive for auditory 
hallucinations.  Nevertheless, she was negative for current 
suicidal ideations, and negative for homicidal ideation.  Her 
insight was found to be questionable, and her judgment poor.  
Based on the foregoing, the examiner's impression was that 
the veteran appeared to be suffering a severe episode of 
major depression with psychotic features.  Moreover, the 
examiner opined that the veteran was clearly not capable of 
gainful employment at this time, but that it was possible 
that with continued medications and/or hospitalizations in 
addition to psychotherapy her symptoms might remit which 
would permit her to once again obtain gainful employment.  A 
GAF score of 40 was assigned.


Legal Criteria.  Pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434, major depressive disorder is evaluated under the 
general rating formula for mental disorders.  Under this 
formula, a 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
evidence reflects that the veteran is entitled to both a 
schedular rating of 70 percent for her service-connected 
major depression, as well as the assignment of a TDIU.

Here, the medical evidence reflects that the veteran was 
assigned a GAF score of 35 in September 1999, and a GAF score 
of 40 on the August 2002 VA mental disorders examination.  As 
mentioned above, these scores reflect some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  This corresponds to the 
criteria of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood necessary for a 
schedular rating of 70 percent.  In addition, the Board notes 
that the medical evidence tends to show that the veteran's 
major depression is manifest by symptoms such as suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and the 
inability to establish and maintain effective relationships.  

The medical treatment records note complaints of suicidal 
ideation on multiple occasions, although there was no current 
plan at the August 2002 VA examination.  However, this 
examination indicated that the veteran was in a significant 
amount of distress throughout the interview and the 
historical and mental status examination findings were 
consistent with severe impairment.  The treatment records 
consistently note complaints of low interest and lack of 
motivation.  She also testified that she had difficulty 
leaving the house some days.  Additionally, she indicated 
that the only contact she had outside her home was with her 
aunt, and that she did not visit with friends.  These 
findings, as well as the assigned GAF scores and the medical 
opinions regarding the effect of her disability on 
employability, support the conclusion that her service-
connected major depression is manifest by near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and the inability to establish and 
maintain effective relationships.  
The above findings correspond to the criteria for a schedular 
rating of 70 percent.  However, the Board notes that the 
medical evidence does not show that the veteran's major 
depression is manifest by symptoms such as obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene. 

As noted in 38 C.F.R. § 3.102, it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See also 38 C.F.R. §§ 4.3, 4.7.

Resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that she is entitled to a schedular 
rating of 70 percent for her service-connected major 
depression.  

The Board also finds that the requirements for a TDIU are met  
38 C.F.R. §§ 3.340, 4.16.  With respect to this issue, the 
Board notes that the August 2002 VA examiner opined that the 
veteran was clearly not capable of gainful employment at this 
time.  The SSA records, particularly the December 1994 ALJ 
decision, also tend to show that her service-connected major 
depression precludes substantially gainful employment.  Based 
on the foregoing, and taking into consideration the benefit 
of the doubt rule, the Board concludes that the veteran is 
entitled to a TDIU.

The Board acknowledges that total occupational impairment is 
part of the criteria for a schedular rating of 100 percent 
under the general rating formula for mental disorders.  
However, while the August 2002 VA examiner opined that the 
veteran was currently unemployable, he also opined that this 
could improve with treatment.  Moreover, the veteran does not 
otherwise meet the schedular criteria for a 100 percent 
rating.  The medical evidence does not show that her major 
depression is manifest by total social impairment nor grossly 
inappropriate behavior.  Further, the medical evidence, 
including the August 2002 VA mental disorders examination, 
has consistently found the veteran to be well-groomed, and 
oriented times 3.  As such, her major depression is not 
manifest by intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), nor disorientation to time or place.  Her thought 
processes were found to be logical and goal-oriented on the 
August 2002 VA examination; there was no gross impairment in 
thought processes or communication.  While records from June 
1999 note delusions of grandeur, subsequent records from 
September 1999 found that she was not clearly delusional.  No 
evidence of persistent delusions was shown by the August 2002 
VA examination.  The Board acknowledges that the treatment 
records and the August 2002 VA examination reflect that the 
veteran has auditory hallucinations, but the treatment 
records also reflect that this improved with treatment.  
Furthermore, there is no evidence of visual hallucinations.  
In addition, the August 2002 VA examination found that the 
veteran had no current suicidal or homicidal ideation; the 
evidence does not show her major depression is manifest by 
persistent danger of hurting self or others.  Finally, the 
Board notes that while the veteran has complained of memory 
problems, the evidence does not show memory loss for names of 
close relatives, own occupation, or own name. 

In any event, a claimant is not entitled to both a TDIU and a 
schedular rating of 100 percent.  See VAOPGCPREC 6-99.


ORDER

Entitlement to a compensable rating for a right ovarian cyst 
is denied.

Entitlement to a compensable rating for polycystic breast 
disease is denied.

Entitlement to a rating of 70 percent for major depression is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a TDIU is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

